Title: From George Washington to Jonathan Trumbull, Sr., 18 January 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Sir,
                            Head Quarters New Windsor 18 Jany 1781
                        
                        Under the circumstances, Your Excellency states in your letter of the 12th, there is to me no doubt that
                            Wilson may be detained and punished notwithstanding the sanction of a flag. But there is a fact alleged by the enemy,
                            which would intirely change the nature of the case. They pretend, that Wilson came out under a passport or permit from
                            Col. Wells of your Militia, while Commanding Officer at Horseneck or in that vicinity. If this is true, however censurable
                            Col. Wells might be, in giving the permit, I should advise to respect it and release Wilson. This is a point, if possible,
                            necessary to be ascertained, previous to an application to General Clinton. If upon investigation, Your Excellency finds
                            the pretended passport to be false, I will make a demand as you request of Capt. Marsh; unless Your Excellency should
                            prefer doing it yourself as the whole affair has been hitherto without my participation.
                        I am happy to be able to inform your Excellency agreeable to the resolve of Congress, that a detachment of the
                            Jersey troops has been already marched to Wyoming. With the warmest sentiments of respect and esteem, I have the honor to
                            be Yr Excellency’s Most Obedient and humble servt
                        
                            Go: Washington
                        
                    